Per curiam.
Upon a former appeal the" question relating to the statute of limitations was examined and an opinion delivered which is found reported in 68 Hun, 134; 44 St. Rep., 151. No additional evidence sufficient to take the case away from the principle laid down in the decision made upon the former appeal was given. It is, therefore, the duty of this court to adhere to the decision made then; and applying it to the case before us, it leads to a new trial. See Higgins v. Crouse, 63 Hun, 134; 44 St. Rep., 151; Foot v. Farrington, 41 N. Y., 164; Weaver v. Haviland, 68 Hun, 376; S. C., Combined Official Series of N. Y. State Reports, 376; S. C., 52 St. Rep., 311; Corn v. Rosenthal, 51 id., 858.
Judgment reversed on the law and facts and a new trial ordered, with costs to abide the event.
Hardin, P. J., Merwin and Pabkeb, JJ„, concur.